                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                   8:05CR306

        vs.
                                                       ORDER ON APPEARANCE FOR
STEVEN L. SCHRAWYER,                                 SUPERVISED RELEASE VIOLATION

                      Defendant.


       The defendant appeared before the court on May 2, 2019 regarding a Petition for
Offender Under Supervision [157]. Jeffrey L. Thomas represented the defendant. Patrick
C. McGee represented the government. The defendant was advised of the alleged
violations of supervised release, right to retain or appointment of counsel, and any right
to a preliminary hearing in accordance with Federal Rule of Criminal Procedure
32.1(a)(3).
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release
and the defendant should be held to answer for a final dispositional hearing. Fed. R.
Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final dispositional
hearing before Senior Judge Bataillon in Courtroom 3, Third Floor, Roman L. Hruska
Federal Courthouse, 111 South 18th Plaza, Omaha, Nebraska, on June 5, 2019 at 2:30
p.m.
       The government moved for detention based upon risk of danger. The defendant
is not in federal custody and requests a detention hearing upon coming into federal
custody. The defendant shall be afforded the right to a detention hearing upon coming
into federal custody and the government's motion for detention is held in abeyance.
       The defendant shall be returned to the custody of Nebraska state authorities
pending the final disposition of this matter. The U.S. Marshal for the District of Nebraska
is directed to place a detainer with the correctional officer having custody of the defendant.
IT IS SO ORDERED.


Dated this 6th day of May, 2019.

                                       BY THE COURT:

                                       s/ Susan M. Bazis
                                       United States Magistrate Judge




                                   2
